Case: 4:19-mj-06165-GJL Doc #: 1-1 Filed: 08/19/19 1 of 5. PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Thomas Donnelly, being first duly sworn, hereby depose and state as follows:

AGENT BACKGROUND

I. I am an investigative or law enforcement officer of the United States within the
meaning of 18 U.S.C. § 2510(7); that is, an officer of the United States who is empowered by
law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. §
2516. I have been trained in advanced investigative techniques and have satisfied all
requirements defined by the Federal Criminal Investigator Classification series established by the
U.S. Office of Personnel Management.

2. I have been employed by the FBI since 1996 and I am currently assigned to the
Cleveland Division, Youngstown Resident Agency, Mahoning Valley Violent Crimes Task
Force (““MVVCTF”}!, Youngstown, Ohio. My responsibilities include the investigation of
various federal criminal offenses, including violent crimes, bank robberies, gangs; drug
trafficking, felons in possession of firearms, and fugitives from justice, among others.

3, During my career, | have participated in numerous investigations involving
threats, and I have had training and operational experience regarding how to investigate crimes
involving internet threats.

4, This affidavit is being submitted for the limited purpose of establishing probable
cause to believe that JAMES P. REARDON has committed a violation of Title 18, United States

Code, Section 875(c), Transmitting Threatening Communication via Interstate Commerce.

 

' The MVVCTF is a FBI sponsored Task Force consisting of federal and municipal law
enforcement investigators whose charter is to disrupt and dismantle violent criminal enterprises
and individuals within the Mahoning, Trumbull, and Columbiana Counties in the state of Ohio.

]

 
Case: 4:19-mj-06165-GJL Doc #: 1-1 Filed: 08/19/19 2 of 5. PagelD #: 3

5. The statements contained in this affidavit are based in part on: information
provided by FBI Special Agents, Task Force Officers and FBI Analysts, written reports about
this and other investigations that I have received, directly or indirectly, from other law
enforcement agents, information gathered from the results of physical surveillance conducted by
Jaw enforcement agents, reporting by eye witnesses, independent investigation and analysis by
FBI agents/analysts and computer forensic professionals, and my experience, training and
background as a Special Agent of the FBI. Because this affidavit is being submitted for the
limited purpose of securing a criminal complaint, I have not included each and every fact known
to me concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish the necessary foundation for the requested complaint.

BASIS FOR PROBABLE CAUSE

6. Instagram is a website and mobile application featuring user-submitted media in
the form of images and videos. Due to the nature of dialing and routing of matters posted to the
internet, Instagram posts cross state lines.

7. On August 16, 2019, New Middletown, Ohio, Village Police Chief, Vince
D'Egidio contacted the Youngstown, FBI regarding an Instagram video that was brought to their
attention earlier that day. The video had been posted to the Instagram page of Instagram user
"ira_seamus" on July 11,2019. The video depicted James P. REARDON holding an assault
rifle. REARDON stated at the beginning of the video "Fuck a life." He then held the rifle in
multiple firing positions with audio of gunshots and sound effects of sirens and people screaming
added into the background. The video also had a caption that stated, "ira_seamus Police

identified the Youngstown Jewish Family Community shooter as local white nationalist Seamus

 
 

Case: 4:19-mj-06165-GJL Doc #: 1-1 Filed: 08/19/19 3 of 5. PagelD #: 4

O'Rearedon”. The video is shown to be "tagged" at the Jewish Community Center of
Youngstown (hereinafter referred throughout as the "THREAT VIDEO") ©

8. On August 16, 2019, police obtained an arrest warrant for REARDON on charges
of Aggravated Menacing and Telecommunications Harassment. Chief D'Egidio also obtained a
search warrant for REARDON's residence (hereinafter “SUBJECT RESIDENCE"),

9, On August 16, 2019, members of the FBI Mahoining Valley Violent Crimes Task
Force ("MVVCTF") dispatched to the New Middletown Police Department in order to conduct
pre-arrest preparations for the arrest of REARDON. During this time New Middletown Police
Department Officers showed me other videos in which REARDON was depicted, including: a
National Geographic documentary in which REARDON was at the "Unite the Right" rally in
Charlottesville, Virginia in August 2017, REARDON is interviewed by journalist in which he
espouses a white "ethno-state;" A Instagram video posted by REARDON in which he discharges
two rounds of ammunition into a cover of a video while making a remark about “Jewish media.”

10, On August 16, 2019, members of the MV VCTF accompanied by officers of the
New Middletown and Springfield Township Police Departments executed a search watrant at the
SUBJECT RESIDENCE. Upon entering the basement, MVVCTF investigators observed several
firearms and clothing articles that were observed in REARDON's Instagram video postings.
These items included: an MP-40 sub-machine gun like the one depicted in the THREAT VIDEO,
an AR-15 assault rifle; numerous Nazi World War Two propaganda posters; a rifle bayonet; a
Hitler Youth Knife; and vintage U.S. military equipment.

li. While officers were executing the search warrant, REARDON pulled up to the

residence and was arrested without incident. FBI SA Bryon J. Speakes and FBI SA Thomas

 

? “Tagged” suggests that the video was filmed at or near the Jewish Community Center,

3
Case: 4:19-mj-06165-GJL Doc #: 1-1 Filed: 08/19/19 4 o0f5. PagelD #: 5

Donnelly later interviewed REARDON at the New Middletown Police Department. After being
advised of his Afiranda rights REARDON stated that he posted the THREAT VIDEO under the
Instagram handle “ira_seamus.” SA Speakes showed REARDON a screen image of the
THREAT VIDEO and he acknowledged that it was his video. He said that “Seamus” was a
Gaelic version of his name, James. He also stated that he makes videos with friends as satire
often uses racial and violent depictions for humor. REARDON said that the MP-40 sub-machine
gun and AR-15 located within the SUBJECT RESIDENCE were his. REARDON stated that he
attended the rally in Charlottesville, Virginia in August, 2017. While there, he met the murderer
of Heather Heyer, James Fields. After the rally, REARDON said he was turned-off by the
positions espoused at the rally, however, he identified the Neo-Nazi shield in his basement as

being from the rally.

 
Case: 4:19-mj-06165-GJL Doc #: 1-1 Filed: 08/19/19 5 of 5. PagelD #: 6

CONCLUSION

12. Based on the foregoing, there is probable cause to believe that REARDON has
committed a violation of Title 18, United States Code, Section 875(c), Transmitting Threatening
Communication via Interstate Commerce.

13. Accordingly, I respectfully request the court issue a warrant for the arrest of

JAMES P. REARDON.

   

SA Thomas Donnelly C,
Federal Bureau of Investigation

Sworn to and subscribed before me this { (| day of August 2019.

 

U.S. MAGISTRATE JUDGE
